DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 01/07/2021 has been entered. Claims 1-7, 9-25 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 10/07/2020.


Response to Arguments
Applicant’s amendments, filed on 01/07/2021, have been entered and fully considered. In light of this response being a 2nd Non-Final, all arguments are moot.  See updated Rejections below.


Double Patenting
Claims 1-7, 9-25 of this application is patentably indistinct from claim 1-8, 10-26 of Application No. 16/694,763. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 9-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8, 10-26 of copending Application No. 16/694,763 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The claimed invention is intended to be used ‘for data collection in a productions environment’.  The reference application invention is intended to be used ‘for data collection in an oil and gas productions environment’.  The scope of the claimed invention is patentably indistinct from the reference application and can be used for either intended ‘environment’.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9, 11-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites identify an off-nominal process state in response to the plurality of detection value, wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment; and adjust an equipment package parameter in response to the off-nominal process state [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 1, Claim(s) 2-9 recite(s) wherein adjusting the equipment package parameter comprises at least one of: changing an equipment type, changing operating parameters for the at least one piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for an offset system.  wherein the equipment type is at least one of a pump. a mixer. an agitator. a conveyor. a motor. a source water component. or a storage tank.  wherein the data analysis circuit is further structured to determine a current status of the production environment, wherein the current status of the production environment comprises at least one of: a current state of the at least one piece of equipment, a current condition of the at least one piece of equipment, a current stage of a production in the production environment, or a confirmation of the current stage of the production in the production environment.  wherein the off-nominal process state comprises at least one of a failure state, a safety state, or a maintenance state.  wherein the off-nominal process state comprises a continuously monitored state.  wherein the continuously monitored state comprises at least one of a component temperature or a component pressure of the at least one piece of equipment.  wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.  change a data collection package as a result of identifying the off-nominal process state [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 12 recites interpreting a plurality of detection values from the plurality of input channels; identify an off-nominal process state in response to the plurality of detection values, wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment; and adjusting an equipment package parameter in response to the off-nominal process state [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 12, Claim(s) 13-16 recite(s) wherein adjusting the equipment package parameter comprises at least one of: changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment for an offset system.  wherein adjusting the equipment package parameter comprises making recommendations regarding future equipment for the production environment.  wherein the off-nominal process state is at least one of a failure state, a safety state, or a maintenance state.  wherein the equipment package comprises one of a pump, a mixer, an agitator, a conveyor, a motor, a source water component, or a storage tank [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
Independent Claim 17 recites identify an off-nominal process state in response to the plurality of detection values, wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system to identify changes in a noise pattern of the at least one industrial component; and adjust an equipment package parameter in response to the off-nominal process state [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
In combination with Independent Claim 17, Claim(s) 18-20 recite(s) wherein adjusting the equipment package parameter comprises changing an equipment type, changing operating parameters for a piece of equipment, initiating amelioration of an equipment issue, or making recommendations regarding future equipment.  wherein the data analysis circuit is further structured to determine a current status of the production environment, wherein the current status of the production environment comprises at least one of: a current state of the at least one industrial component, a current condition of the at least one industrial component, a current stage of a production in the production environment, or a confirmation of the current stage of the production in the production environment.  wherein the response circuit is further structured to change a data collection package as a result of identifying the off-nominal process state [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one piece of equipment of an equipment package of the production environment; a data acquisition circuit structured to interpret a plurality of detection values from the plurality of input channels; a data analysis circuit structured to utilize an expert system diagnostic tool to; a response circuit structured to; utilizing an expert system diagnostic tool to; Examiner interprets these limitations to mere use generic computer structure as a tool to perform the abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one piece of equipment of an equipment package of the production environment; a data acquisition circuit structured to interpret a plurality of detection values from the plurality of input channels; further comprising a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user, to alert or notify the user that the off-nominal process state has been identified; collecting data from a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one equipment package of a production environment;- Examiner interprets these limitations as generic computer functions to facilitate the abstract idea (data acquisition, data transfer, data output, displaying data, ect.)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. operatively coupled to at least one piece of equipment of an equipment package of the production environment). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. Examiner takes OFFICIAL NOTICE that merely using generic computer structure as a tool to perform an Abstract Idea is well-understood, routine, conventional activities previously known to the industry).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 10, 12-20, 22, 23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DISCENZO (US 8,615,374) in view of BERGES GONZALEZ ET AL. (US 9,104,189) (hereinafter “BERGES”).

With respect to Claim 1, DISCENZO teaches:
a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one piece of equipment of an equipment package of the production environment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
a data acquisition circuit structured to interpret a plurality of detection values from the plurality of input channels (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
a data analysis circuit structured to utilize an expert system diagnostic tool to identify an off-nominal process state in response to the plurality of detection value (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); and 
a response circuit structured to adjust an equipment package parameter in response to the off-nominal process state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  
However DISCENZO is silent to the language of:
wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.
BERGES further teaches:
wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment (See Col 7 Lines 1-5 detect device use, model patterns and trends in this use, and report appropriate use information and forecasts to users or other systems; See Fig. 11 - #12 Trending, modeling, pattern analysis; See Figs. 1-18).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to report appropriate use information and forecasts to users or other systems.

With respect to Claims 2, 13, 18, 25 DISCENZO teaches:
wherein 
See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claims 3, 16, DISCENZO teaches:
wherein 
the equipment type is at least one of a pump. a mixer. an agitator. a conveyor. a motor. a source water component. or a storage tank (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 4, 19, DISCENZO teaches:
wherein 
See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claims 5, 15, DISCENZO teaches:
wherein 
the off-nominal process state comprises at least one of a failure state, a safety state, or a maintenance state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 6, DISCENZO teaches:

the off-nominal process state comprises a continuously monitored state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 7, DISCENZO teaches:
wherein 
the continuously monitored state comprises at least one of a component temperature or a component pressure of the at least one piece of equipment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 9, 20, DISCENZO teaches:
wherein 
the response circuit is further structured to change a data collection package as a result of identifying the off-nominal process state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 10, DISCENZO teaches:
wherein 
See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

With respect to Claim 12, DISCENZO teaches:
collecting data from a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one equipment package of a production environment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
interpreting a plurality of detection values from the plurality of input channels (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
utilizing an expert system diagnostic tool to identify an off-nominal process state in response to the plurality of detection values  (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); and 
adjusting an equipment package parameter in response to the off-nominal process state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  
However DISCENZO is silent to the language of:
wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.

wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment (See Col 7 Lines 1-5 detect device use, model patterns and trends in this use, and report appropriate use information and forecasts to users or other systems; See Fig. 11 - #12 Trending, modeling, pattern analysis; See Figs. 1-18).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include wherein the expert system diagnostic tool comprises at least one of a rule- based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to report appropriate use information and forecasts to users or other systems.

With respect to Claim 14, DISCENZO teaches:
wherein 
adjusting the equipment package parameter comprises making recommendations regarding future equipment for the production environment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).

With respect to Claim 17, DISCENZO teaches:
a data acquisition circuit structured to receive a plurality of detection values from a plurality of input sensors communicatively coupled to at least one industrial component of an equipment package of a production environment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment);  Page 762 of 764Attorney Docket No. STRF-0011-U01-C42 
a data analysis circuit structured to utilize an expert system diagnostic tool to identify an off-nominal process state in response to the plurality of detection values (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); and 
a response circuit structured to adjust an equipment package parameter in response to the off-nominal process state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  
However DISCENZO is silent to the language of:
wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system to identify changes in a noise pattern of the at least one industrial component.
BERGES further teaches:
See Col 7 Lines 1-5 detect device use, model patterns and trends in this use, and report appropriate use information and forecasts to users or other systems; See Fig. 11 - #12 Trending, modeling, pattern analysis; See Figs. 1-18).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system to identify changes in a noise pattern of the at least one industrial component.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to report appropriate use information and forecasts to users or other systems.

With respect to Claim 22, DISCENZO teaches:
a data collector communicatively coupled to a plurality of input channels connected to data collection points operatively coupled to at least one piece of equipment of an equipment package of the production environment (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); 
a data analysis circuit structured to utilize an expert system diagnostic tool to identify an off-nominal process state in response to the plurality of detection values (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment); and 
a response circuit structured to: 
adjust an equipment package parameter in response to the off-nominal process state (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  

rebalance process loads between components of the equipment package to achieve at least one of: extended life of a component, improved probability of process success, or maintenance facilitation on a component of the production environment.
BERGES further teaches:
rebalance process loads between components of the equipment package to achieve at least one of: extended life of a component, improved probability of process success, or maintenance facilitation on a component of the equipment package (See Figs. 12, 18 Load Disaggregation).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include rebalance process loads between components of the equipment package to achieve at least one of: extended life of a component, improved probability of process success, or maintenance facilitation on a component of the equipment package.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to report appropriate use information and forecasts to users or other systems.

With respect to Claim 23, BERGES further teaches:
wherein 
the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment (See Col 7 Lines 1-5 detect device use, model patterns and trends in this use, and report appropriate use information and forecasts to users or other systems; See Fig. 11 - #12 Trending, modeling, pattern analysis; See Figs. 1-18).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include wherein the expert system diagnostic tool comprises at least one of a rule-based expert system or a model-based expert system structured to identify changes in a noise pattern of the at least one piece of equipment.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to report appropriate use information and forecasts to users or other systems.  

Claims 11, 21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DISCENZO (US 8,615,374) in view of BERGES GONZALEZ ET AL. (US 9,104,189) (hereinafter “BERGES”), KULP ET AL. (US 2017/0070842) (hereinafter “KULP”).

With respect to Claims 11, 24, DISCENZO, BERGES teaches all the limitations of the parent claims, and DISCENZO teaches:
further comprising 
alert or notify the user that the off-nominal process state has been identified (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).  
However DISCENZO is silent to the language of:
a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user.
KULP further teaches:
a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user (See Para 0047 haptic feedback).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to notify user of events.  

With respect to Claim 21, DISCENZO, BERGES teaches all the limitations of the parent claims, and DISCENZO teaches:
wherein 
the off-nominal process state comprises an operating condition where electrical power is still supplied to the at least one industrial component, the apparatus further comprising alert or notify the user that the electrical power is still supplied to the at least one industrial component (See Fig. 26 network environment; See Figs. 1-26; See COL 19 LINE 29-67 various data…adjustments; See COL 22 LINE 6-48 adjustments, updates…provide error-correction, manipulations, and/or other adjustments to correct any defected faults, errors, and the like; See COL 23 LINE 43-67 gearbox, a motor, a centrifugal pump, a multi-stage compressor or an oil purifier; See COL 26 LINE 14-51 status and/or alarm; See COL 7 LINE 40-67 tailored to monitor and/or sense any suitable parameter within any suitable environment).
However DISCENZO is silent to the language of:
a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user.
KULP further teaches:
a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user (See Para 0047 haptic feedback).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify DISCENZO to include a haptic feedback circuit structured to provide a haptic feedback instruction as an alert or notification to a user.
One of ordinary skill in the art would have been motivated to modify DISCENZO because it would be beneficial to notify user of events.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WANG ET AL. (US 5,566,092) teaches MACHINE FAULT DIAGNOSTICS SYSTEM AND METHOD;
HOTH ET AL. (US 5,710,723) teaches METHOD AND APPARATUS FOR PERFORMING PRE-EMTIVE MAINTENANCE ON OPERATING EQUIPMENT;

KAUSHAL ET AL. (US 2010/0138026) teaches METHOD AND APPRATUS FOR SELF-LEARNING AND SELF-IMPROVING A SEMICONDUCTOR MANUFACTURING TOOL;
DAVIS ET AL. (US 2014/0378810) teaches PHYSIOLOGIC DATA ACQUISITION AND ANALYSIS;
DAVIS ET AL. (US 2014/0313303) teaches LONGITUDINAL DERMOSCOPIC STUDY EMPLOYING SMARPHONE-BASED IMAGE REGISTRATION;
PILLAI ET AL. (US 2017/0068782) teaches SYSTEMS AND ARTICLES FOR ENHANCING WELLNESS ASSOCIATED WITH HABITABLE ENVIRONMENT;
SAHIN (US 2015/0023731) teaches SYSTEMS, ENVIRONMENT AND METHODS FOR IDENTIFICATION AND ANLYSIS OF RECURRING TRANSITORY PHYSIOLOGICAL STATES AND EVENTS USING A WEARABLE DATA COLLECTION DEVICE;
SEIBEL ET AL. (US 2017/0006135) teaches SYSTEMS, METHODS, AND DEVICES FOR AN ENETERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864